Exhibit 10(xxxiii)


KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN


Performance Share Unit Award Agreement



This Performance Share Unit Award Agreement (the “Agreement”) dated as of
October 29, 2009 is between Kulicke and Soffa Industries, Inc. (the “Company”)
and ____________(the “Participant”) pursuant to the Kulicke and Soffa
Industries, Inc. 2009 Equity Plan (the “Plan”).  Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan.


WHEREAS, the Committee has authorized the grant to the Participant of
Performance Share Units in accordance with the provisions of the Plan, a copy of
which is attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Performance Share Units on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1. Grant of Performance Share Units.  The Company hereby grants to the
Participant an Award of _______________(# of units) Performance Share
Units.  Upon fulfillment of the requirements set forth below, the Participant
shall have the right to receive one share of Common Stock of the Company
(“Share”) for each earned Performance Share Unit.  This grant is in all respects
limited and conditioned as hereinafter provided, and is subject in all respects
to the terms and conditions of the Plan now in effect and as it may be amended
from time to time (but only to the extent that such amendments apply to
outstanding grants of Performance Share Units).  Such terms and conditions are
incorporated herein by reference, made a part hereof, and shall control in the
event of any conflict with any other terms of this Agreement.
 
2. Performance Share Unit Vesting.  The performance period for this Award shall
commence on October 1, 2009 and shall end on September 30, 2012.  The Award
shall be subject to performance vesting requirements based upon the achievement
of Performance Goals as set forth in Appendix A to this Agreement.
 
3. Payment of Earned Performance Share Units.  For each earned Performance Share
Unit, one Share shall be delivered to the Participant during the period from
October 1 to December 15 following the end of the performance period, except as
otherwise provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Termination of Service. Entitlement to the Award is also subject to the
Participant remaining continuously employed through the last day of the
performance period.  Notwithstanding the foregoing, if the Participant
terminates employment during the performance period due to Retirement,
Disability, death or involuntary termination without Cause, the Participant (or
in the event of death, the Participant’s beneficiary) shall be entitled to a pro
rata portion of the Award the Participant would otherwise have earned based on
the actual achievement of the Performance Goals as determined at the end of the
performance period had he or she remained employed to the end of the performance
period. The pro rata portion will be calculated by multiplying the number of
Performance Share Units by a fraction, the numerator of which is the number of
full vesting months of the Participant’s employment in the performance period
and the denominator of which is thirty-six.  Vesting months are measured from
the first day of the performance period to the corresponding day of each
succeeding month.  If the Participant terminates employment with the Company and
Related Corporations for any other reason, all unvested Performance Share Units
at the time of such termination of employment shall be forfeited.
 
5. Adjustment in Capitalization.  In the event any stock dividend, stock split,
or similar change in the capitalization of the Company affects the number of
issued Shares such that an adjustment is required in order to preserve, or to
prevent the enlargement of, the benefits or potential benefits intended to be
made available under this Award, then the number of Performance Share Units
shall be proportionately adjusted as provided under the terms of the
Plan.  Unless the Committee determines otherwise, the number of Performance
Share Units subject to this Award shall always be a whole number.
 
6. Certain Corporate Transactions.  In the event of a corporate transaction (as,
for example, a merger, consolidation, acquisition of property or stock,
separation, reorganization, or liquidation), each outstanding Award shall be
assumed by the surviving or successor entity; provided, however, that in the
event of a proposed corporate transaction, the Committee may terminate all or a
portion of any outstanding Award, if it determines that such termination is in
the best interests of the Company.
 
 If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.


7. Change in Control.  Notwithstanding any other provisions of this Agreement,
in the event a Change in Control (as defined in the Plan) occurs and the
surviving or successor entity does not agree to assume the Performance Share
Unit Award, the performance requirements under any outstanding Performance Share
Units are waived and the Participant will vest in such Units if he or she is
employed on the last day of the performance period.  A cash payment will be made
as if “target” performance had been attained based on the value of Shares on the
date of the Change in Control.  Such payment shall be made during the period
from January 1 to March 15 following the end of the performance period.  If the
surviving or successor entity agrees to assume the outstanding Performance Share
Unit Award and the Participant is terminated without Cause (as defined in the
Plan) prior to the twenty-four (24) month anniversary of the Change in Control,
the Participant shall be entitled to a pro rata portion of the Award the
Participant would otherwise have earned based on the actual achievement of the
Performance Goals as determined at the end of the performance period had he or
she remained employed to the end of the performance period. The pro rata portion
will be calculated by multiplying the number of Performance Share Units by a
fraction, the numerator of which is the number of full vesting months of the
Participant’s employment in the performance period and the denominator of which
is thirty-six.  Vesting months are measured from the first day of the
performance period to the corresponding day of each succeeding month.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8. Restrictions on Transfer.  Performance Share Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except by will or the laws of descent and distribution.
 
9. Withholding of Taxes.  The obligation of the Company to deliver Shares shall
be subject to applicable Federal, state and local tax withholding
requirements.  The Participant, subject to the provisions of the Plan and the
Withholding Rules may satisfy the withholding tax, in whole or in part, by
electing to have the Company withhold Shares (or by returning previously
acquired Shares to the Company).  Such election must be made in compliance with
and subject to the Withholding Rules, and the Company may limit the number of
Shares withheld to satisfy the minimum tax withholding requirements to the
extent necessary to avoid adverse accounting consequences.
 
10. No Rights as a Shareholder.  Until Shares are issued, if at all, in
satisfaction of the Company’s obligations under this Award, in the time and
manner specified above, the Participant shall have no rights as a shareholder.
 
11. No Right to Continued Employment.  Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Related Corporations to employ or continue the employment of the Participant for
any period.
 
12. Governing Law.  The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania (without reference to the principles of conflicts of law).
 
13. Signature in Counterpart.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument.
 
14. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
 
 
-3-

--------------------------------------------------------------------------------

 
 
15. Amendment.  This Agreement may not be altered, modified or amended except by
a written instrument signed by the Company and the Participant.
 
16. Sections and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.
 

  KULICKE AND SOFFA INDUSTRIES, INC.          
 
By:
        Name: David J. Anderson       Title: VP & General Counsel              
      By:         Participant  

 
 
-4-

--------------------------------------------------------------------------------

 

kulicke logo [kulicke.jpg]


Kulicke & Soffa Industries
Performance Share Plan
October 2009


The Management Development and Compensation Committee of the Board of Directors
has established the following Performance Share Plan terms for the 2009
Performance Share grants.  All Performance Share Award grants are made pursuant
to the Kulicke & Soffa Industries 2009 Equity Plan.


Performance Metric:  Relative Total Shareholder Return
 
Performance for the purposes of determining the vesting of the performance share
awards will be based on Relative Total Shareholder Return (TSR).  Relative TSR
measures the K&S share price movement over a performance period relative to the
share price movement of peer companies.



TSR = End of Period Share Price – Beginning of Period Share Price + Dividend
Beginning of Period Share Price
 
2009 Performance Share Awards
 
The terms of the grant are stated below:


Grant Date
October 29, 2009
Performance Period
October 1, 2009 to September 30, 2012
Vesting
3-year cliff vest on September 30, 2012
Peer Companies
Philadelphia Semiconductor Index (SOXX) companies at grant
Target Performance
Median of the Peer Companies
Payout Range
0% to 200% of Target Performance
Stock Averaging Period
90 calendar days



Peer Companies
 
The companies of the Philadelphia Semiconductor (SOXX) Index as of the Grant
Date will comprise the Peer Companies for the determination of the Relative TSR
results of K&S at Vesting.


 
-5-

--------------------------------------------------------------------------------

 




Altera Corporation
National Semiconductor Corporation
Applied Materials, Inc
Novellus Systems
Advanced Micro Devices, Inc
SanDisk Corporation
Broadcom Corporation
STMicroelectronics N.V.
Intel Corporation
Teradyne
KLA-Tencor Corporation
Taiwan Semiconductor Manufacturing Co.
Linear Technology Corporation
Texas Instruments, Inc
Marvell Technology Inc
MEMC Electronic Materials
Micron Technology Inc
Xilinx, Inc



The Peer Companies may change over the Performance Period as follows:
 
 
·
In the event of a merger, acquisition or business combination transaction of a
Peer Company with or by another Peer Company, the surviving entity will remain a
Peer Company, without adjustment to its financial or market structure.

     
 
·
In the event of a merger of a Peer Company with an entity that is not a Peer
Company, or the acquisition or business combination transaction by or with a
member of the peer group, or with an entity that is not a Peer Company, in each
case, where the Peer Company is the surviving entity and remains publicly
traded, the surviving entity will remain a Peer Company.

     
 
·
In the event of a merger or acquisition or business combination transaction of a
Peer Company by or with an entity that is not a Peer Company, a ‘going private’
transaction involving a Peer Company or the liquidation of a Peer Company, where
the Peer Company is not a surviving entity or is otherwise no longer publicly
traded, the company shall no longer be a Peer Company.



Changes to the companies comprising the SOXX Index over the Performance Period
will not change the Peer Companies for the 2009 Performance Share Awards.


Target Performance
 
TSR for each of the Peer Companies is calculated and ranked highest to
lowest.  The Median TSR performance of the Peer Companies is the TSR at which
half the Peer Companies’ TSR results are below and half the Peer Companies’ TSR
results are above.


Payout Range
 
Grants of Performance Share Awards will be made at the Target Performance amount
defined as the Median performance of the Peer Companies.  The amount vested at
Vesting will range from 0% to 200% of the Target Performance amount depending
upon the final positioning of KLIC’s TSR to the median of the Peer Companies at
the end of the Performance Period.


 
-6-

--------------------------------------------------------------------------------

 